Fourth Court of Appeals
                           San Antonio, Texas

                                 JUDGMENT
                              No. 04-13-00494-CR

                    EX PARTE Richard Anthony BALDEZ

           From the County Court at Law No. 4, Bexar County, Texas
                            Trial Court No. 2519
                  Honorable Sarah Garrahan, Judge Presiding

BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE MARTINEZ

In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

SIGNED August 20, 2014.


                                             _____________________________
                                             Rebeca C. Martinez, Justice